               Case 2:21-cv-00386-WBS-DMC Document 5 Filed 03/11/21 Page 1 of 1


1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10   THERESE L. LESHER,                              )   Case No.: 2:21-cv-00386-WBS-DMC
                                                     )
11                       Plaintiff,                  )   ORDER GRANTING APPLICATION TO
                                                     )   PROCEED WITHOUT PREPAYMENT OF
12   v.                                              )   FEES
                                                     )
13   CITY OF ANDERSON, et al.,                       )   (Doc. 2)
                                                     )
14                  Defendants,                      )
     _____________________                           )
15

16
                Plaintiff having applied to proceed without prepayment of fees (in forma pauperis)
17
     pursuant to 28 U.S.C. § 1915, the Court, having reviewed the Application and finding good
18
     cause, hereby ORDERS that the Application is granted. The Clerk of the Court is hereby ordered
19
     to issue summons, and the United States Marshal is ordered to serve a copy of the complaint,
20
     summons and this order upon Defendants. All costs of service shall be advanced by the United
21
     States.
22

23
     IT IS SO ORDERED.
24
     Dated: March 10, 2021
25

26

27

28

     ORDER GRANTING APPLICATION TO PROCEED
     WITHOUT PREPAYMENT OF FEES                                                            -1–
     Lesher v. City of Anderson, et al.
     USDC (E.D. Cal.) Case No.: 2:21-cv-00386-WBS-DMC
